DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 09/19/22.
Claims 1, 3, 8, 11, 13, and 16 are amended; and
Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 11, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the oxidation holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that claim 20 should be amended to depend on claim 13 where the term “a plurality of oxidation holes” is initially recited in order to overcome the 112-indefiniteness rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuwata (US PG Pub 2010/0177300 A1).
Regarding claim 1, Kuwata discloses a vertical-cavity surface-emitting laser (VCSEL) (FIGS. 5A-5B, [0028]), comprising: 
a lower mirror (202, FIG. 5B, [0028]); 
an upper mirror (208, FIG. 5B, [0028]); 
an active layer (204, FIG. 5B, [0028]) interposed between the lower mirror and the upper mirror; 
an aperture forming layer (206, FIG. 5B, [0029]) interposed between the upper mirror and the active layer, and including an oxidation layer (206a, FIG. 5B, [0029]) and a window layer (an oxide aperture surrounded by 206a, FIG. 5B) surrounded by the oxidation layer; 
a ring-shaped trench (230, FIGS. 5A-5B, [0029]) passing through the upper mirror, the aperture forming layer, and the active layer (230 passes through 208, 206, and 204 into 202, FIG. 5B) to define an isolation region (a post or mesa P, FIG. 5B, [0029]) therein; 
an oxidation region (an oxidation region formed by 206a within P, FIG. 5B) disposed in the isolation region surrounded by the trench; 
an upper insulation layer (212, FIG. 5B, [0030]) covering the oxidation region; and 
an ohmic contact layer (210, FIG. 5B, [0030]) disposed between the upper mirror and the upper insulation layer (210 is disposed between a top part of 212 and 208, FIG. 5B), 
wherein the upper insulation layer covers a part of the ohmic contact layer (212 covers a peripheral part of 210, FIG. 5B) and exposes an upper surface of the ohmic contact layer (212 exposes a central part of 212 forming an emission window 216, FIG. 5B, [0030]).
Regarding claim 2, Kuwata discloses the trench passes through a partial thickness of the lower mirror (230 partially passes through 202, FIG. 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata in view of Barve et al. (US Patent 9,742,153 B1).
Regarding claim 11, Kuwata has disclosed the VCSEL outlined in the rejection to claim 1 above except an emitter array including a plurality of emitters disposed in the isolation region surrounded by the trench; and each oxidation region is disposed to correspond to each emitter of the emitter array. 
Barve discloses an emitter array (300, FIG. 3) including a plurality of emitters (150, FIG. 3) disposed in the isolation region surrounded by the trench; and each oxidation region (FIG. 3) is disposed to correspond to each emitter of the emitter array (col. 8 lines 7-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of Kuwata with an emitter array comprising a plurality of the VCSEL and each oxidation region being disposed to correspond to each emitter of the emitter array as taught by Barve in order to obtain desired output power and brightness.
Regarding claim 12, Kuwata discloses the trench extends to a partial thickness of the lower mirror from the upper mirror (230 partially passes through 202 from 208, FIG. 5B).
Allowable Subject Matter
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YOSHIKAWA et al. (US PG Pub 2011/0182314 A1) discloses a VCSEL similar to the claimed invention, but fails to disclose or suggest the oxidation region includes a plurality of oxidation holes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828